Name: Commission Regulation (EC) No 2149/2002 of 2 December 2002 on the payment of a supplement to the advances on the compensatory aid in the banana sector for 2002
 Type: Regulation
 Subject Matter: agricultural policy;  plant product;  marketing;  production
 Date Published: nan

 Avis juridique important|32002R2149Commission Regulation (EC) No 2149/2002 of 2 December 2002 on the payment of a supplement to the advances on the compensatory aid in the banana sector for 2002 Official Journal L 326 , 03/12/2002 P. 0011 - 0011Commission Regulation (EC) No 2149/2002of 2 December 2002on the payment of a supplement to the advances on the compensatory aid in the banana sector for 2002THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 404/93 of 13 February 1993 on the common organisation of the market in bananas(1), as last amended by Regulation (EC) No 2587/2001(2), and in particular Article 14 thereof,Whereas:(1) Commission Regulation (EEC) No 1858/93(3), as last amended by Regulation (EC) No 471/2001(4), lays down detailed rules for applying Regulation (EEC) No 404/93 as regards the aid scheme to compensate for loss of income from marketing in the banana sector. Article 4 of that Regulation lays down the conditions for paying the advances on the compensatory aid.(2) The unit amount of each advance on the aid to be determined subsequently for 2002 was set at EUR 19,85 per 100 kilograms in Commission Regulation (EC) No 932/2002 of 31 May 2002 fixing the compensatory aid for bananas produced and marketed in the Community in 2001, the time limit for payment of the balance of the aid and the unit value of the advances for 2002(5).(3) To take account of the difficult financial situation in which Community banana producers find themselves as a result of the marked deterioration of the Community market, provision should be made for the payment of a supplement to the advances to be paid for the quantities marketed in the Community from 1 January to 31 October 2002, without prejudice to the level of compensatory aid to be set subsequently under Article 12 of Regulation (EEC) No 404/93 and under Regulation (EEC) No 1858/93. This supplementary payment should be conditional on the lodging of a security in accordance with Regulation (EEC) No 1858/93.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Bananas,HAS ADOPTED THIS REGULATION:Article 1Producer Member States shall pay a supplement to the advances on the compensatory aid provided for in Article 12 of Regulation (EEC) No 404/93, for 2002, of EUR 2,84 per 100 kilograms, for the quantities marketed in the Community from 1 January to 31 October 2002.The supplement to the advances shall be paid for marketed quantities for which applications for advances on the compensatory aid have been made for 2002.Applications for payment of the supplement to the advance shall be accompanied by proof that a security of EUR 1,42 per 100 kilograms has been lodged.Payment shall be made within two months of the entry into force of this Regulation.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 2 December 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 47, 25.2.1993, p. 1.(2) OJ L 345, 29.12.2001, p. 13.(3) OJ L 170, 13.7.1993, p. 5.(4) OJ L 67, 9.3.2001, p. 52.(5) OJ L 144, 1.6.2002, p. 20.